Citation Nr: 0305620	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for major depressive disorder with post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
26, 1998 for the grant of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The veteran filed a timely appeal to this 
adverse determination.

The procedural history of this case is quite complex, 
involving numerous RO rating decisions, a Board decision 
dated in October 1994, a Joint Motion for Remand by the 
parties filed in November 1995, an order issued in November 
1995 by the United States Court of Veterans Appeals (now 
knows as the United States Court of Appeals for Veterans 
Claims) (Court), which vacated the Board's October 1994 
decision and remanded the veteran's claim to the Board for 
readjudication, and four subsequent Board remands dated in 
March 1996, June 1997, March 1998, and March 2001.  The 
veteran's claims are again before the Board for appellate 
review.

The Board notes that the veteran was originally granted a 30 
percent rating for his service-connected psychiatric 
disorder, effective from the original date of service 
connection of April 16, 1991.  The RO subsequently increased 
this disability rating to 50 percent, also effective back to 
April 16, 1991.  In August 1998, following a VA examination, 
the RO issued a rating decision that again increased the 
disability evaluation for the veteran's service-connected 
from 50 percent to 70 percent disabling, effective back to 
the original date of service connection of April 16, 1991.  
The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 70 percent rating for his psychiatric 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2002).  Therefore, the issue 
of an increased initial disability rating for major 
depression with PTSD remains in appellate status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's service-connected mental disorder does not 
cause virtual isolation in the community, is not manifested 
by totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes, and does not render him unable to 
obtain or retain employment, nor does this disorder create 
total occupational and social impairment.

3.  VA received the veteran's claim for a TDIU on March 8, 
1999.

4.  In a rating decision dated in August 1999, the RO granted 
the veteran's claim for a TDIU, and assigned an effective 
date of November 26, 1998, the earliest date as of which it 
was factually ascertainable that the veteran was totally 
disabled due to his service-connected disabilities, as this 
date was within the one-year period extending from March 8, 
1998 to March 8, 1999.

5.  The evidence of record does not reflect the receipt of an 
informal claim for a TDIU prior to March 8, 1999, or that it 
was factually ascertainable that the veteran was totally 
disabled due to his service-connected at any time prior to 
November 26, 1998.






CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 70 percent for the veteran's major depressive 
disorder with PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.130, Diagnostic Code 
9405 (as in effect prior to November 7, 1997), Diagnostic 
Codes 9434, 9411 (as in effect on and after November 7, 
1997); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159). 

2.  The criteria for the assignment of an effective date 
prior to November 26, 1998 for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision, in the statement of the case (SOC), in the 
supplemental statements of the case (SSOC), and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in the Board's remand 
dated in March 2001, the veteran was advised of the passage 
of the VCAA, and was provided with detailed information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
In a subsequent letter to the veteran dated in March 2001, 
the RO described the evidence needed to establish the 
veteran's claims, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his attorney further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate the veteran's claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  The Board concludes that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
outpatient treatment notes, mental health treatment notes, 
and examination reports, and several personal statements made 
by the veteran in support of his claim.  The RO has obtained 
all pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).






I.  Increased Initial Disability Rating Claim

Pertinent Laws and Regulations

The veteran has claimed entitlement to an increased rating 
for his service-connected major depression with PTSD.  This 
is an original claim placed in appellate status by a notice 
of disagreement (NOD) taking exception to the initial rating 
award dated in January 1997, which granted the veteran's 
claim for service connection for major depressive disorder, 
effective April 16, 1991 (the day following the veteran's 
discharge from the military), and assigned a 30 percent 
disability rating thereto, effective back to the date of 
service connection.  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999), citing Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  In addition, in cases where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, as here, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  See 
generally Fenderson, 12 Vet. App at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Factual Background

Evidence relevant to the severity of the veteran's service-
connected psychiatric disorder includes both VA and private 
treatment notes and examination reports from 1991 to the 
present.  Early medical evidence indicates that the veteran's 
service-connected psychiatric disorder was of rather slight 
severity.  Following a VA psychiatric examination in May 
1991, the examiner rendered an Axis I diagnosis of 
"dysthymia, mild," and assigned a Global Assessment of 
Functioning (GAF) score of 70.  He commented that "This man 
has very little functional impairment."  Similarly, 
following a VA examination in July 1992, the examiner 
rendered an Axis I diagnosis of adjustment disorder with 
depressed mood, and an Axis II diagnosis of personality 
disorder, not otherwise specified.  A GAF of 75 was assigned, 
and the examiner commented that "the veteran appears to be 
reacting normally to the stress of his current social 
situation.  There is no psychopathology noted that would 
account for a significant Axis I diagnosis."

The veteran again underwent a VA examination in October 1996, 
following which the examiner rendered an Axis I diagnosis of 
major depression, recurrent, and assigned a GAF of 60.  The 
examiner commented that "the patient describes some moderate 
symptoms but if this represents a major recurrent depressive 
disorder it is currently in partial remission.  He does not 
only perform adequately in his job as a dispatcher but he 
participates with his family, for example, accompanying his 
children to sports games and practices sometimes assisting 
the coach though without a formal role as an assistant coach.  
He may have limited activities and contacts outside of family 
and work."

At the time of a July 1997 VA psychiatric examination, the 
examiner stated that the veteran's major depressive disorder 
had "greatly affected" his ability to function 
occupationally, and had "also had a major impact on his 
social functioning.  He stated that he found no justification 
for a diagnosis of a personality disorder.  The final Axis I 
diagnosis was of major depression, recurrent, severe without 
psychotic features.  A GAF of 45 was assigned, which the 
examiner stated was due to symptoms including constant 
thoughts of death and suicidal ideation, anhedonia, and many 
neurovegetative symptoms of depression.  He further stated 
that the veteran had serious impairment in both his social 
and occupational functioning, noting that the veteran was 
about to lose his job at the postal service and his marriage 
and interpersonal life was severely strained.

Also of record is a statement from Susan B. Cave, Ph.D., the 
veteran's treating psychologist, dated in May 1999.  In this 
statement, Dr. Cave offered her opinions as to the causes of 
the veteran's chronic unemployability, discussing each period 
of employment since the veteran's discharge from the 
military.  She indicated that the veteran first worked for an 
uncle who was in the freight business, but the smell of 
diesel fuel was a stimulus that triggered his PTSD.  He then 
tried a number of odd jobs, including working for a 
bookkeeping or accounting firm, "but his interpersonal 
relationships were so severely compromised by the presence of 
paranoid thinking, that he was unable to function adequately 
in that field."

The veteran reportedly then had many employment interviews, 
but "His lack of trust and paranoia about people would make 
him stand out like a sore thumb in the interview process."

He then worked for the Corporation Commission, then the 
Department of Public Safety as an internal auditor.  However, 
the veteran showed "a lot of paranoid ideation about exactly 
what happened in that job," and after realizing that there 
was a narcotics investigation going on "His paranoia became 
even worse...Because of these intense paranoid feelings and his 
perception that he was being used, he resigned that 
position."

Dr. Cave also indicated that the veteran also attempted 
somewhere along the way to work in a vending machine 
business, but she was not able to obtain much detail about 
what happened in this position.

He then worked at a local store selling kitchen items, but 
"He also had paranoid ideas about that boss, that they 
mistreated him and were out to get him," and was eventually 
fired.

His most recent position was at the U.S. Postal Service.  Dr. 
Cave again noted that "There was more paranoia involved 
around his hiring at the Post Office."  He originally worked 
as a clerk, but was too irritable and high-strung to work 
within the confines of an office, and had a hard time dealing 
with the public and co-workers, so he became a mail carrier.  
He was also very suspicious of his bosses and felt that they 
were watching him, and they complained about his difficulties 
with learning routes and his slowness in sorting mail.  
Eventually his supervisors told him that if he did not speed 
up and become more efficient he would be fired, which 
"served of course to only heighten his paranoia."

Dr. Cave noted that the veteran tried to get into management, 
but became very confrontational during the oral interview, 
and "became very paranoid about what the Santa Fe Post 
Master, who was on this [interview] panel, might have said to 
the other interviewers either before he came in or after he 
left the room."  This interview occurred around the time 
that VA sent someone to do a site audit of his jobs, causing 
him to become "very paranoid about what they were going to 
say about him to this man."

Dr. Cave then concluded that "Hence, [the veteran's] 
paranoia and his impaired interpersonal relationships 
interfered with his functioning in every hob that he 
attempted in the last 8 years."  She opined that this 
employment handicap had caused him employment difficulties 
across a wide variety of occupations, and had made it 
impossible for him to engage in substantial and gainful 
employment."

In a subsequent statement to the veteran's attorney dated in 
April 2001, Dr. Cave recounted the veteran's history of 
mental illness, focusing primarily on inservice complaints 
and treatment.  She did note that after discharge, the 
veteran had had approximately 14 jobs within 7 years, and 
that once he was discharged, he received no mental health 
treatment until he came to Dr. Cave's office in April 1998.  
She estimated that the veteran's GAF at the time of discharge 
was 35, but did not specify the psychiatric disorder(s) that 
caused this decreased this level of functioning.

In October 2001, the veteran underwent another VA 
examination.  At that time, the examiner indicated that he 
had reviewed the veteran's medical records and entire claims 
file prior to conducted his examination.  In addressing the 
veteran's work history, the examiner commented that "The 
patient had had about ten jobs since his discharge from the 
service in 1991, working for the Post Office, the state and 
in other positions.  He says he has only been fired from one 
of those jobs but the others he quit mostly due to 
interpersonal conflicts with bosses and co-workers.  He says 
he also had trouble feeling paranoid about the intentions and 
motivations of those around him in a work setting."  The 
veteran indicated that he had been married once and divorced 
in 1999, and that he had two children.  He reported that he 
lived alone and had a "restricted" social life.

On mental status examination, the veteran was neatly dressed 
and groomed.  He was anxious and somewhat dysphoric, but 
pleasant and cooperative.  He was alert and oriented to all 
four spheres, his speech was normal, his affect and mood were 
both somewhat anxious and dysphoric, and his thought 
processes were linear, logical and goal-oriented.  Thought 
content was unremarkable with no psychotic symptoms and no 
suicidal or homicidal ideation.  His cognition was intact, 
and his memory and concentration were both good.  Abstract 
abilities and judgment were good, although insight was 
limited.  

Following this examination, the examiner stated that he 
veteran described symptoms consistent with a diagnosis of 
chronic depression, but that the veteran did not state a 
stressor sufficient to make a diagnosis of PTSD.  He noted 
that "His predominant complaint which appears to be most 
responsible for his poor occupational and social functioning 
is vague paranoid ideations of non-delusional proportion, 
most consistent with the diagnosis of paranoid personality 
disorder."  The final Axis I diagnosis was of major 
depressive disorder, recurrent and moderately severe, and the 
final Axis II diagnosis was of paranoid personality disorder.  
A GAF of 50 was assigned.  

In February 2002, Dr. Cave submitted a second statement in 
which she again detailed the veteran's work history, and 
opined that the veteran was unable to obtain or retain 
average civilian employment due to his service-connected 
disability.  She again described problems dealing with 
members of the public and co-workers, and concluded her 
opinion with the observations that "Whenever there were 
problems on the job, he questioned authority and/or would 
become highly paranoid."

In April 2002, the VA examiner who conducted the October 2001 
VA psychiatric examination submitted an addendum to his 
earlier report, in response to a letter from the veteran's 
attorney seeking clarification of the extent to which the 
veteran's long history of marginal employment was due to his 
service-connected depressive disorder versus his established 
diagnosis of paranoid personality disorder.  In response, the 
examiner opined that "Based on my previous examination of 
the patient and my re-review of his C-file [claims file] 
materials I conclude that the patient's history of employment 
difficulties is largely due to his paranoid personality 
disorder rather than his service-connected depressive 
disorder." 

In June 2002, Dr. Cave submitted a brief statement in which 
she indicated that the veteran had been under her care since 
April 1998 for treatment of PTSD and major depression.  She 
stated that his GAF score had never been better than 45 in 
the four years that she had treated him.

Also of record is a private psychological evaluation summary 
dated in October 2002 from Al S. Fedoravicius, Ph.D., a 
clinical psychologist in private practice.  He reported that 
he had been treating the veteran for PTSD since July 2002.  
He stated his belief that the veteran's PTSD was related to 
his military experiences, and opined that "these symptoms 
have in the past and continue to in the present to cause 
significant negative impact on his personal, social, and 
occupational life."

Analysis

Prior to November 7, 1996, the veteran's service-connected 
major depression with PTSD was evaluated as 70 percent 
disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9405, pursuant to which the severity of 
dysthymic disorder, adjustment disorder with depressed mood, 
and major depression without melancholia were evaluated.  
(The Board notes that although a diagnosis of PTSD was 
subsequently added to the veteran's service-connected 
disorder, the same general rating formula for psychoneurotic 
disorders would apply for either disability.)  

Pursuant to the rating criteria in effect as of the date of 
the initial grant of service connection in April 1991, a 70 
percent rating was warranted if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Following a review of the evidence detailed above, the Board 
finds that the severity of the veteran's service-connected 
psychiatric disorder did not more closely approximate the 
level of severity contemplated by a 100 percent rating under 
the former provisions of DC 9405.  The Board observes that 
while the veteran was demonstrably unable to retain 
employment, having held up to 14 jobs in the 7 years 
following discharge, the examiners have repeatedly and 
consistently stated that the veteran's inability to hold down 
a job was due primarily to the effects of his paranoid 
personality disorder, for which he is not service connected.  
Indeed, the VA examiner who conducted the October 2001 
psychiatric examination stated that "His predominant 
complaint which appears to be most responsible for his poor 
occupational and social functioning is vague paranoid 
ideations of non-delusional proportion, most consistent with 
the diagnosis of paranoid personality disorder."  In his 
April 2002 addendum, this same examiner clarified that "the 
patient's history of employment difficulties is largely due 
to his paranoid personality disorder rather than his service-
connected personality disorder."  In addition, the Board 
observes that while Dr. Cave did not specifically separate 
out what part of the veteran's employment difficulties were 
due to his paranoid personality disorder versus his service-
connected major depression with PTSD, her detailed report in 
May 1999 of the veteran's problems with each job held since 
discharge from service, and the reasons for leaving each job, 
consistently indicates that the veteran's paranoia pervaded 
virtually every job, as well as his job interviews, and 
caused much of his employment problems.  In the Board's view, 
a fair reading of the specifics of her analysis firmly 
buttresses the conclusion reached by the VA physician that 
paranoid personality disorder, not the service connected 
disability, largely and indeed almost overwhelmingly accounts 
for his employment turmoil.  

The Board has considered the July 1997 VA examiner's opinion 
that major depression had "greatly affected" the claimant's 
ability to function, and that his GAF was 35.  The Board 
notes that this examiner stated that he found no basis for a 
diagnosis of a personality disorder.  Hence, this opinion 
fails to reflect the effects of the veteran's personality 
disorder.  The Board finds the evidence presented by the 
other examiners of record, as well as Dr. Cave, is 
overwhelming that a paranoid personality disorder is present 
and was present in 1997.  Thus, the July 1997 opinion is not 
founded on a correct diagnostic formulation and therefore 
fails to distinguish between service connected and nonservice 
connected pathology.  Because the report fails to make such a 
distinction, the Board finds that it is entitled to little 
probative weight as to the impact of the service-connected 
disability.  As noted above, the May 1999 report of Dr. Cave 
recites in detail how the claimant's paranoid thinking is the 
repeated and dominant cause of his employment turmoil.  This 
is also the opinion of the VA examiner who conducted the 
October 2001 evaluation, and his opinion is entitled to great 
weight because it is clearly founded upon a much more 
accurate vision of the record and the claimants' 
disabilities.   

Regarding the second criteria enumerated for a 100 percent 
rating under DC 9405, the Board finds no evidence whatsoever 
to support a finding of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes.  On the contrary, 
as recently as October 2001 the veteran was found to exhibit 
linear, logical and goal-oriented thought processes, and 
there was no evidence of any psychotic symptoms.  In 
addition, his behavior was essentially normal, as he was 
found to be neatly dressed and groomed, pleasant and 
cooperative.  No disturbed thought or behavioral processes 
were noted at the time of this, or any other, psychiatric 
examination.

Finally, regarding the third criteria enumerated for a 100 
percent rating under DC 9405, while the veteran clearly 
suffers from social difficulties and impaired interpersonal 
relationships, the evidence does not support a finding that 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community.  Furthermore, as indicated above, most of the 
veteran's impaired functioning since service has been 
attributed by examiners to his paranoia, not his depression 
or PTSD.  Indeed, the VA examiner who performed the October 
2001 examination specifically stated that the veteran's 
paranoid ideations due to his paranoid personality disorder 
were "most responsible for his poor occupational and social 
functioning."  (emphasis added).  

The Board concedes that the veteran's major depressive 
disorder and PTSD have undoubtedly resulted in decreased 
occupational and social functioning.  Indeed, Dr. 
Fedoravicius specifically stated that the veteran's PTSD 
symptoms "have in the past and continue to in the present to 
cause significant negative impact on his personal, social, 
and occupational life."  However, this impairment has been 
taken into account in granting the veteran a 70 percent 
rating for his service-connected disorder, which specifically 
contemplates that the ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired by a mental disorder, and that this disorder cause 
severe impairment in the ability to obtain or retain 
employment.  For the reasons discussed above, the evidence 
does not show that the veteran's service-connected 
psychiatric disorder, standing alone, causes the total 
impairment contemplated by a 100 percent rating.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including both depression and PTSD, as codified 
at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 
(1996). The new criteria for evaluating service-connected 
psychiatric disabilities is codified at newly designated 38 
C.F.R. § 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, the Board will analyze the severity of 
the veteran's service-connected psychiatric disorder under 
the revised regulations as well.

Under the revised general rating formula for mental 
disorders, including both depression and PTSD, a 70 percent 
evaluation is warranted if a mental disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when such disorder 
creates total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Following a review of the evidence detailed above, the Board 
again finds that the evidence does not support the assignment 
of a 100 percent rating.  The evidence does not show that the 
veteran suffers from any of the symptoms contemplated by a 
100 percent rating.  On the contrary, examinations have 
repeatedly shown normal thought processes and normal speech, 
no evidence of delusions, hallucinations, or other psychotic 
symptoms, normal behavior, normal personal hygiene, including 
normal dressing and grooming, full orientation to all 
spheres, and good memory and concentration.  Furthermore, the 
Board find that the veteran's service-connected psychiatric 
disorder has not caused total occupational and social 
impairment, as examiners have determined that the majority of 
such impairment is caused by his nonservice-connected 
paranoid personality disorder, as described in detail above.

The Board has also considered the application of 38 C.F.R. 
§ 4.16(c).  Although this code section was deleted by the 
regulatory changes that became effective on November 7, 1996, 
the Board determines that, due to the rationale of Karnas 
described above, the veteran is entitled to an analysis under 
this section.  Section 4.16(c) provided that in cases in 
which the only compensable service-connected disability a 
mental disorder is assigned a 70 percent evaluation, and such 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  In the veteran's 
case, the veteran is service-connected for major depression 
with PTSD, which is a mental disorder, which has been found 
to warrant a 70 percent evaluation.  However, he also has 
been granted service connection for tinnitus, which has been 
evaluated at 10 percent disabling since April 16, 1991, the 
same date as the initial grant of service connection for 
major depressive disorder with PTSD.  Therefore, there is no 
period in which the veteran's sole compensable service-
connected disability was a mental disorder, and 38 C.F.R. 
§ 4.16(c) is not for application.

In any case, the Board would note that, as discussed above, 
the evidence does not indicate that the veteran's 
unemployability is due solely to his depression with PTSD, 
but, rather, it has been attributed primarily to the effects 
of his paranoid personality disorder.  Therefore, an increase 
to 100 percent under the provisions of 38 C.F.R. § 4.16(c) 
would not be warranted even if the veteran's major depressive 
disorder with PTSD was his sole compensable service-connected 
disability.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The evidence of record does not 
demonstrate, nor has it been contended, that this disability 
has resulted in frequent periods of hospitalization.  
Moreover, while this disability may have an adverse effect 
upon employment, as discussed above, it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 



II. Earlier Effective Date Claim

Pertinent Laws and Regulations

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the claim, the increase 
in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2001) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  

Factual Background

On March 8, 1999, the RO received from the veteran a Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability.  In a rating decision dated in August 
1999, the RO, among other things, granted the veteran's claim 
for a TDIU.  The effective date assigned for this grant was 
November 28, 1998; the day after the veteran had last worked.

In November 1999, the veteran submitted a Notice of 
Disagreement with the effective date assigned for the grant 
of a TDIU, claiming that the effective date should be 
earlier.  First, he argues that the effective date assigned 
for his TDIU should be effective back to the initial date of 
service connection for a mental disorder of April 16, 1991, 
as the evidence indicates that his employment since that time 
has been "occasional, intermittent, tryout or unsuccessful, 
or eventually terminated on account of the disability," as 
contemplated by 38 C.F.R. § 4.18.

Second, he argues that the effective date assigned for his 
TDIU should be effective back to the initial date of service 
connection for a mental disorder of April 16, 1991, as the 
medical evidence shows that he was unemployable since the 
time he left the military in 1991. 

Third, he argues that an earlier effective date should be 
assigned under the provisions of 38 C.F.R. § 4.16(c), which, 
according to the veteran, "states that if a 70 percent 
disability rate has been assigned for a 'mental disorder,' 
then a 100% disability 'shall' be 'assigned' for the same."  
As a 70 percent disability rating was assigned by the RO for 
his service-connected mental disorder effective April 16, 
1991, he asserts that a 100 percent rating under 38 C.F.R. 
§ 4.16(c) should be assigned back to that date.

Analysis

In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for total rating 
benefits.  The Board finds that the first such evidence is 
the veteran's formal claim for a TDIU received by VA on March 
8, 1999.  The Board has carefully considered whether there is 
any communication from the veteran or his attorney prior to 
VA's receipt of his claim for a TDIU on March 8, 1999 that 
may be construed as an informal claim for such benefit.  
However, the Board finds that there is no earlier 
communication that may be interpreted as such a claim.  As 
discussed above, the veteran filed an initial claim for 
service connection for a mental disorder in may 1991, and 
following the RO's grant of this claim in January 1997, claim 
entitlement to an increased rating for this disorder in March 
1997; however, these claims were appropriately adjudicated by 
the RO.  While the veteran's attorney submitted statements in 
support of the veteran's claim for an increased rating for 
the veteran's depressive disorder in August 1997, December 
1997, June 1998 and July 1998, there was no indication that 
the veteran was seeking a TDIU on any of those occasions.  On 
the contrary, a review of these documents reveals that on 
each occasion, the veteran's attorney specifically argued 
that the evidence would support a 70 percent rating for the 
veteran's mental disorder.

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran was 
totally disabled due to his service-connected disabilities at 
any time during the one-year period preceding March 8, 1999.  
The evidence indicates that the veteran was gainfully 
employed from March 8, 1999 until later November 1998.  
Indeed, as recently as August 1998 a VA field examination 
showed that the veteran was working full-time as an employee 
of the U.S. Postal Service.  However, several documents 
submitted by Dr. Cave in November and December 1998, as well 
as documents subsequently submitted by the veteran himself, 
show that he stopped working at this job on November 25, 
1998.  Indeed, on his formal TDIU application received in 
March 1999, the veteran indicated that he last worked full-
time on November 25, 1998, and specifically indicated that 
November 25, 1998 was the date he "became too disabled to 
work."  He also indicated that until that date, he was 
working a full 40 hours per week, and had worked in that 
position for some 20 months.  Thus, the Board finds that the 
evidence shows that the earliest date on which the veteran 
was totally disabled due to his service-connected 
disabilities was on November 26, 1998, as also found by the 
RO.

Regarding the veteran's contention that his employment since 
1991 has been "occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on account of the 
disability," as contemplated by 38 C.F.R. § 4.18, the Board 
finds that, even if this employment were to be found to be of 
such nature, it was so primarily because of the effects of 
his paranoid personality disorder, not his service-connected 
major depression with PTSD, as explained in some detail 
previously in this decision.  As a TDIU requires that any 
unemployability be due to service-connected disabilities, an 
earlier effective date for the grant of TDIU cannot be 
assigned on the basis of the application of 38 C.F.R. 4.18.

Finally, regarding the argument that an earlier effective 
date for the grant of a TDIU should be assigned under the 
provisions of 38 C.F.R. § 4.16(c), which allowed for the 
assignment of a 100 percent schedular evaluation under the 
appropriate diagnostic code when the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the Board finds that this regulation is not 
applicable to the veteran's situation for the reasons 
detailed previously.  Essentially, the fact that the veteran 
had a second compensable service-connected disability at all 
times since April 16, 1991 precluded the application of this 
regulation.

Therefore, the Board has identified no basis upon which an 
effective date earlier than November 26, 1998 for the grant 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities may be 
granted, and the veteran's claim for an earlier effective 
date must be denied.




ORDER

An initial disability rating in excess of 70 percent for 
major depressive disorder with post-traumatic stress disorder 
is denied.

An effective date earlier than November 26, 1998 for the 
grant of a total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

